Citation Nr: 1145057	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted the Veteran's claim for service connection for a chronic renal disorder and assigned an initial noncompensable rating.  This rating decision also continued the March 2002 denial of his request to reopen a claim for service connection for bronchial asthma.

The Veteran testified before the undersigned at a June 2004 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

These matters were remanded by the Board in June 2006.

A February 2009 rating decision increased the initial rating for the Veteran's chronic renal disorder to 30 percent, effective April 11, 2002.

The Veteran's request to reopen a claim for service connection for bronchial asthma was denied by in a March 2002 rating decision.  Under 38 C.F.R. § 3.156(b) (2011), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA treatment records were received within one year of the March 2002 rating decision.  Therefore, the Board finds that the March 2002 rating decision is on appeal.


FINDINGS OF FACT

1.  The Veteran's chronic renal disorder manifested by intermittent subjective complaints of weakness, blood urea nitrogen (BUN) of 35.3 mg/dl and creatinine of 2.9 mg/dl, at worst; there was no evidence of persistent edema, persistent albuminura, BUN 40 to 80 mg%, creatinine of 4 to 8 mg or generalized poor health characterized by lethargy, anorexia, weight loss attributable to the renal disorder or limitation of exertion.  

2.  A February 1984 Board decision denied service connection for bronchial asthma as the record did not establish that this pre-existing disability had increased in severity due to service.

3.  The evidence received since a February 1984 Board decision denying service connection for bronchial asthma is cumulative and/or redundant of information of that was previously considered and is not so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent a chronic renal disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.104, 4.115, 4.115(b), Diagnostic Codes 7101, 7535 (2011).

2.  The February 1984 Board decision denying service connection for a bronchial asthma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011). 
  
3.  Evidence received since the February 1984 Board decision denying service connection for bronchial asthma is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The claim for an increased rating for a chronic renal disorder arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased rating for a chronic renal disorder.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice of what evidence was required to substantiate his request to reopen a claim for service connection for a bronchial asthma in a July 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in a February 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the July 2006 letter.  The timing deficiency with regard to this notice was also cured by the readjudication of the claim in a February 2009 SSOC.  Mayfield, supra.

A March 2001 letter informed the Veteran that his claim to establish service connection for bronchial asthma had been previously denied.  This letter informed him of the need for new and material evidence to reopen this claim and provided regulatory definitions of "new" and "material."  This preadjudication letter did not identify the basis of the prior denial. 

A July 2006 letter, however, informed the Veteran of the bases for the prior denial.  The timing deficiency with regard to this letter was cured by the readjudication of the Veteran's claim in a February 2009 SSOC.  Mayfield, supra.

The Board acknowledges that the July 2006 letter incorrectly identified the last final denial as an August 1976 rating decision rather than the February 1984 Board decision; however, the August 1976 rating decision was subsumed by the February 1984 Board decision.  The Veteran received a copy of the February 1984 Board decision at the time of its issuance and the Veteran has not claimed that he did not receive this Board decision.  The March 2001 letter had correctly indentified the February 1984 Board decision as the date of the last denial.  Moreover, statements made by the Veteran and his representative suggest actual knowledge of the evidence needed to support reopening the previously-denied claim for service connection for bronchial asthma.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The Veteran has not alleged prejudice by this error.  Thus, any VCAA notice error in regard to the Veteran's request to reopen in this case is deemed harmless and does not preclude appellate consideration.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, his VA treatment records and various private treatment records have been obtained.  He testified during his June 2004 hearing that VA was in receipt of all of his post-service private treatment records related to asthma.  As his claim for service connection for asthma has not been reopened, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has been afforded several VA genitourinary examinations and sufficient medical opinions have been obtained.  These VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Although the Veteran has indicated that he does not agree with the instant rating assigned for his chronic renal dysfunction, he had not alleged that this condition has worsened since his last examination.  

The Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

During his June 2004 hearing, the Veteran's representative indicated that the Veteran was in receipt of Social Security Administration (SSA) benefits due to renal dysfunction and that any records related to his renal dysfunction were duplicative of the private treatment records that are in VA's possession.  The Veteran testified that he did not receive any treatment from SSA doctors.  There appears to be no reasonable possibility that SSA records would be "relevant" under 38 C.F.R. § 3.159(c)(2) and the Board will accordingly not again remand the instant claims for such records.  See Golz v. Shinseki, 490 F.3d 1317 (Fed. Cir. 2009) (VA is required only to obtain SSA records when they may be relevant to the claim).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2004 hearing, the issues on appeal were identified.  The undersigned inquired as to the nature of the Veteran's renal symptoms and any associated dietary restrictions.  The Veteran was also asked where he received treatment and how often he received this treatment.  He was offered an opportunity to ask the undersigned questions regarding his claims.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The Board remanded the instant matters in June 2006 to allow proper notice under VCAA to be provided and updated VA treatment records to be obtained.  A VA examination was to be conducted to determine the current severity of his chronic renal disease.  Proper VCAA notice was provided in July 2006 and VA treatment records dated through September 2006 are located in the claims file.  A VA genitourinary examination was conducted in November 2006.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's chronic renal disorder is rated under the diagnostic code for toxic nephropathy, which is to be rated as renal dysfunction.  38 C.F.R. § 4.115(b), DC 7535.  

Renal dysfunction warrants a 30 percent rating where albumin was constant or recurring with hyaline and grandular casts or red blood cells; or, transient or slight edema or hypertension at least 40 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where there is persistent edema and albuminura; or, BUN 40 to 80 mg%; or, creatinine 4 to 8 mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A 100 percent rating is warranted where regular dialysis was required; or precluding more than sedentary activity from one of the following: persistent edema and albuminura; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

A 40 percent rating for hypertension is warranted if diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Renal Disorder Claim

A January 2002 private laboratory report indicated that the Veteran's BUN was 29.3 mg/dl and that his creatinine was 2.5 mg/dl.

A June 2002 private treatment note reported that the Veteran's blood pressure was 140/80 and that his creatinine was 3.3 ml.

An August 2002 VA genitourinary examination reflected the Veteran's reports that he was slowly recovering his renal functioning after undergoing dialysis from September 1999 through January 2000.  He reported a weight gain of 10 to 15 pounds and that he ate a low-sodium, low-protein and low-irritant diet.  Lethargy, weakness, anorexia, weight loss, incontinence, urinary hesitancy, dysuria, recurrent urinary tract infections, renal colic, bladder stones, acute nephritis or treatment for malignancy were denied.  Blood pressure was measured to be 120/80 and his weight was 214 pounds.  Serum creatinine was 2.5 and BUN was 33.6.  Following this examination and a review of the Veteran's claims file, diagnoses of status-post cholecystitis with cholecystectomy, status-post acute renal failure and chronic renal insufficiency were made.

The Veteran's blood pressure was noted to be 111/78 in an October 2002 private treatment note.

A March 2003 private treatment note indicated that the Veteran's blood pressure was 126/84, that his creatinine was 2.9 and that his BUN was 31.7.

During a June 2004 hearing, the Veteran testified that he was hypertensive and that he took medication to treat this condition.  He also had protein in his urine and suffered from daily fatigue.  He was not sure if he suffered from edema.  He had lost approximately 15 pounds of weight.  He no longer required dialysis as his kidney condition had improved.  He voided with effort once or twice per day and did not require cauterizations.

An October 2004 private laboratory report indicated the Veteran's BUN was measured to be 28.1 mg/dl and that creatinine was measured to be 2.1 mg/dl.

The Veteran's creatinine was found to be 1.7 mg/dl in a March 2005 VA treatment note.  His blood pressure was measured to be 151/98 in a second March 2005 VA treatment note and his creatinine was noted to be 1.9 mg/dL in a March 2005 VA laboratory report.

A March 2005 private laboratory report indicated that the Veteran's BUN was 21 mg/dL and creatinine was 1.8 mg/dL.  An April 2005 private laboratory report found his BUN to be 35 mg/dL and creatinine to be 2.6 mg/dL.

The Veteran's weight was noted to be 198 pounds and his blood pressure was measured to be 95/57 and 90/60 in an April 2005 VA treatment note.  There was no edema present in his extremities.  The amount of Lisinopril prescribed was decreased.

A June 2005 VA treatment note indicated that the Veteran's weight was 188.2 pounds and that his blood pressure was 91/56.  There was no edema present in his extremities.

The Veteran's weight was measured to be 178.8 pounds and his blood pressure was measured to be 114/71 in a November 2005 VA treatment note.

The Veteran's blood pressure was measured to be 104/74, 104/79 and 104/67 in an August 2006 VA treatment note.

An August 2006 VA nursing notation indicated that the Veteran presented with a blood pressure of 97/56 and that he was being monitored for hypotension.

No peripheral edema was found in an August 2006 VA treatment note.  The Veteran's blood pressure was measured to be 100/60.

An August 2006 VA dietitian note indicated that the Veteran's weight was 148.4 pounds, that his creatinine was 2.0 mg/dl and that his albumin was 3.2 g/dl.  The Veteran was noted to have lost 34 pounds of weight in the last six months.

The Veteran's blood pressure was measured to be 97/106 in an August 2006 VA treatment note and 108/71 in a September 2006 VA treatment note.  It was measured to be 94/64, 102/67 and 91/64 in a second September 2006 VA treatment note.

An August 2006 VA laboratory report found the Veteran's BUN ranged from 8.6 and 20.1 and creatinine ranged from 0.9 and 1.0.  These results were taken from three samples.

An August 2006 private laboratory report found the Veteran's BUN to be 24 mg/dL and creatinine to be 2.1 mg/dL.

A September 2006 VA treatment note indicated that the Veteran's weight was 164 pounds and that his blood pressure was measured to be 103/71.

A September 2006 VA dietitian treatment note indicated that the Veteran's weight loss was unplanned secondary to his poor food intake due to his poor appetite.

A November 2006 VA genitourinary examination reflected the Veteran's complaints of weakness, regular appetite and weight loss of 50 pounds for the past two years but that this weight loss had not been attributed to any cause by his primary physician.  He reported voiding two times daily with occasional hesitancy and decreased stream but denied dysuria.  He used a low salt diet.  Incontinence was denied and his renal functioning was stable.  Blood pressure was measured to be 108/74, 11/72, 110/67.  Laboratory testing conducted in October 2006 showed BUN to be 19.0 mg/dL and creatinine to be 1.5 mg/dL.  Urinalysis conducted in October 2006 was negative for protein or casts.  Following this examination and a review of the Veteran's claims file, a diagnosis of essential hypertension was made.  The examiner opined that there was no residual renal insufficiency by renal function and urinalysis testing.

The Veteran's blood pressure was measured to be 100/59 in a February 2008 VA treatment note.  There was no edema in the extremities.

A February 2008 VA treatment note found the Veteran's blood pressure to be 101/56.  Accompanying laboratory testing found that his BUN ranged between 10 and 26 mg/dl and that creatinine ranged between 0.7 and 1.5 mg/dl.

A May 2008 VA laboratory report noted that the Veteran's BUN ranged from 28.5 and 35.3 between February 2008 and May 2008.  His creatinine ranged between 1.88 and 1.96 during the same time period.

A June 2008 VA treatment note indicated that the Veteran's weight was 175 pounds and that his blood pressure was 110/62.

A November 2008 VA genitourinary examination reflected the Veteran's reports of fatigue, weakness, urinary hesitancy, urinary dribbling and straining to urinate.  He urinated approximately every three hours and voided three times at night.  Lethargy, anorexia, dysuria, urinary leakage and a history of acute nephritis were denied.  Cardiovascular symptoms including fatigue, angina and dyspnea at rest were also noted.  An October 2008 laboratory report found creatinine to be 1.88 mg/dL, BUN to be 22.0 mg/dL and albumin to be 4.1 g/dL.  There was no persistent edema and the bladder was normal on examination.

A rating in excess of 30 percent for renal dysfunction would require persistent edema, persistent albuminura, BUN of 40 to 80 mg%, creatinine of 4 to 8 mg or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  Persistent albuminura was not shown in the clinical evidence.  The Veteran's BUN was measured, at worst, to be 35.3 mg/dl in a May 2008 VA laboratory report and his creatinine, at worst, was measured to be 2.9 mg/dl in a March 2003 private treatment note.  Physical examination has been consistently negative for edema, lethargy, anorexia and limitation of exertion and the Veteran has not alleged such symptoms.  Although the Veteran did display a loss of weight during the course of this appeal, this weight loss was not attributed to his renal disorder.  Accordingly, a rating in excess of 30 percent for a chronic renal disorder is not warranted.  38 C.F.R. § 4.115a.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell, supra.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's chronic renal disorder manifested by intermittent subjective complaints of weakness, BUN of 35.3 mg/dl and creatinine of 2.9 mg/dl, at worst, throughout the course of this appeal.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

A TDIU is for consideration where a veteran's service connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  Green v. West, 11 Vet. App. 472 (1998).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran reported that he was unable to work due to his asthma in a June 1976 formal claim.  He reported past employment in outdoor maintenance and as a dishwasher.

In a February 1980 formal claim, the Veteran reported that he last worked in 1977.

A January 1981 opinion from Dr. K. P., an internist, indicated that he was treating the Veteran for severe intrinsic plus extrinsic asthma with repeated daily episodes of wheezing and shortness of breath.  The Veteran had been hospitalized at least four times in the last year and has had numerous outpatient visits for these symptoms.  Given the frequency of asthma and the failure to get complete relief from optimum treatment, he will be unfit to hold any steady job.

In a November 2008 VA genitourinary examination, the Veteran reported that he had never worked after being discharged from service in February 1968.  He related this unemployment to his asthma.  The examiner, an internist, noted that the Veteran's chronic renal disease had no effect on his usual daily activities.

The Veteran does not meet the schedular criteria for TDIU as he does not have a single disability or a combined rating based affecting a single body system which was rated in excess of 60 percent.  Consideration of TDIU on a schedular basis is therefore precluded for any period during the course of this appeal.  38 C.F.R. § 4.16(a).

Entitlement to TDIU on an extra-schedular basis is not warranted.  The Veteran has not alleged being unable to work due to his service connected renal disorder and the November 2008 VA genitourinary examiner found that the Veteran's renal disease had no effect on his daily activities.  While the January 1981 private opinion suggested that the Veteran was unable to work due to his asthma, service connection has not been granted for this disability.  The record is negative for evidence that he was unable to work due solely to his service connected renal disorder, his only current service connected disability.  See 38 C.F.R. § 4.16(b). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner, supra.

Petition to Reopen Criteria

The request to reopen this claim was received prior to August 29, 2001.  For applications to reopen a previously denied claim that are received prior to that date, material evidence means evidence that bears directly and substantially upon the specific matter under consideration, and which by itself, or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2001); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Court of Appeals for the Federal Circuit has held that evidence may be considered new and material under the old 38 C.F.R. § 3.156(a), if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Bronchial Asthma Claim

A February 1984 Board decision denied the Veteran's claim for service connection for asthma as this disability pre-existed service and did not increase in severity due to service.  The February 1984 Board decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104. 

Evidence considered in the February 1984 rating decision included the Veteran's service treatment records, an April 1981 VA examination and various private treatment records.  The Veteran also offered personal testimony at a March 1981 hearing.

An October 1965 service entrance examination was negative for any relevant abnormalities.  A November 1967 service discharge examination noted that the Veteran had a history of asthma but that there were no current symptoms and that his lungs were clear.  The Veteran reported asthma, shortness of breath and pain or pressure in the chest in a November 1967 Report of Medical History (RMH), with the examiner noting a history of wheezing with rigorous exercise that existed prior to service.

In a March 1977 private discharge summary, the Veteran reported being a current smoker and that he had a history of asthma.  An accompanying chest X-ray was found to be normal.

A January 1980 private discharge summary noted that the Veteran had been admitted for treatment for asthma and pneumonia.

The Veteran was noted to suffer from moderately severe asthma in a September 1980 VA treatment note.

A February 1981 private discharge summary noted that the Veteran had a history of asthma since childhood.  His discharge diagnoses included an acute exacerbation of asthma.

In a March 1981 hearing, the Veteran testified that he was hospitalized for asthma during service on two occasions.  His asthma worsened after service and he was hospitalized in 1976 at a private facility.  He has received treatment for asthma consistently since service.

An April 1981 VA examination reflected the Veteran's reports of seven hospitalizations in the past five years.  He reported that his asthma began 30 years ago, prior to service, and that he wheezed daily.  A diagnosis of chronic bronchial asthma was made following this examination.  

An April 1981 private treatment summary from Dr. C. C. indicated that the Veteran was treated for bronchial asthma during service.

Evidence received since the February 1984 Board decision included various VA examinations, various private treatment records and VA treatment records dated through September 2006.  The Veteran also offered personal testimony at a June 2004 hearing.

In an August 1996 private discharge summary, the Veteran reported that he has suffered from severe asthma since age two.  An August 1996 private discharge summary contained a diagnosis of chronic bronchial asthma.  

A diagnosis of asthma was noted in a December 1996 private discharge summary.

An October 1998 VA general medicine examination reflected the Veteran's reports of asthma since age two and daily episodes of bronchial asthma.  Following a physical examination, a diagnosis of bronchial asthma with chronic obstructive pulmonary disease (COPD) was made.

A February 1999 private discharge summary noted the Veteran's history of moderate to severe chronic persistent asthma.  Discharge diagnoses included acute influenza, left lower lobe pneumonia and bronchial asthma.

Private pulmonary function testing (PFT) conducted in November 1999 suggested mild to moderate obstructive disease.

A February 2001 treatment summary from Dr. R. D. indicated that he treated the Veteran between July 1990 and February 1999 for acute asthma and pneumonia.  The provider opined that the Veteran's military service "effected [his] asthma due to the cold and icy weather conditions."

A February 2001 letter from Dr. J. S. indicated that the Veteran suffered from chronic asthma as an adult and that his condition worsened when exposed to the cold.

During his June 2004 hearing, the Veteran testified that he entered service with asthma and such a notation should have been made on his service entrance examination.  He was treated for asthma during service.  Following service, he received treatment privately.  Cold weather or warm weather did not affect his asthma.  His asthma was treated with medication and a nebulizer.  His private physicians have stated that his asthma was possibly related to service.

A March 2005 private treatment note indicated that the Veteran had been diagnosed with pulmonary distress.

An April 2005 VA treatment note reflected an assessment of COPD.  There was some shortness of breath on exertion but lungs were clear and there was no wheezing.

An August 2006 VA treatment note indicated that there was rhonchi at the right middle/lower lobe with decreased breath sounds on the left base and no wheezing on physical examination.  An accompanying chest X-ray found chronic lung disease and noted that superimposed right basal pneumonic process could be present.  Aspiration pneumonia was the most probable diagnosis.

A September 2006 VA treatment note indicated that the Veteran was using home oxygen due to COPD with hypoxemia.

A February 2008 VA chest X-ray found persistent bilateral pulmonary opacities, more prominent on the right.

A February 2008 VA treatment note indicated that the Veteran was admitted due to community-acquired pneumonia.  He was noted to have been essentially healthy until 2006 when he was admitted for mycoplasma pneumonia and had since presented with progressive intertestinal lung disease which had required multiple admissions due to the exacerbation of his respiratory symptoms.  These symptoms were also complicated by the fact that the Veteran suffered from episodes of chronic aspiration due to abnormal swallowing.

A February 2008 VA chest computed tomography (CT) scan revealed multifocal air space opacities, worse throughout the right hemithorax, showing interval worsening as compared to a prior study.  Possible etiologies include chronic pneumonitis, bronchitis obiliterans with organized pneumonia (BOOP) and drug-related lung disease.

An April 2008 VA infectious disease treatment note indicated that chrysosporium spp. were found on bronchoalveolar lavage (BAL) conducted in March 2008.  It was very rare for this type of fungi to cause any type of clinical pathology on immunocompetent patients but was known to induce a severe clinical scenario in the immunocompromised.  The Veteran had been using steroids since March 2008 and therefore was at risk for opportunistic infections.  Given his current clinical findings and response to oral prednisone, his current baseline pulmonary pathology must be related to his underlying interstitial lung disease and not related to a fungal infectious process.

A June 2008 VA chest CT scan revealed improved ground glass opacities throughout the left lung.  

A June 2008 VA pulmonary treatment note indicated that the Veteran suffered from interstitial lung disease that was suspected to be related to multiple factors and that he was on therapy with steroids.  Physical examination had revealed clear lung fields.

The Veteran's claim for service connection for asthma was last denied in a February 1984 Board decision as the evidence of record did not establish that this pre-existing disability increased in severity due to service.  As such, evidence establishing such an increase in severity is required to reopen this claim.

No such evidence has been received.  While the Veteran has submitted voluminous treatment records documenting his extensive treatment for various respiratory disabilities after service, the records do not contain an opinion regarding the aggravation of his pre-existing asthma and are cumulative of evidence previously considered.  The February 2001 statement from Dr. R. D., while stating that service affected the Veteran's asthma, did not indicate that this disability was increased in severity due to service.  

The findings of the February 2001 statement are not so significant that they must be considered in order to fairly decide the merits of the claim.  As this evidence is not new and material, the claim for service connection for bronchial asthma is not reopened.


ORDER

Entitlement to an initial rating in excess of 30 percent for a chronic renal disorder is denied.

New and material evidence having not been received; the claim for service connection for bronchial asthma is not reopened.


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


